DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Cameron K. Kerrigan on 11/09/2021.

The application has been amended as follows: 
                                                         In The Claims
3.	At the end of claim 27, line 17, replace “respect to the remaining area of the” with --respect to remaining areas of the--.
	In claim 27, lines 18-19, replace “centering table such that the one or more first selected zones of the blank are configured to be heated, and” with --centering table such that the one or more first selected zones of the blank are heated, and--.

Allowable Subject Matter
4.	Claims 19-34 are allowed.
the claims are allowed because the amendments to claims 19 and 27 filed on 11/08/2021 has overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, set forth in the office action mailed 08/27/2021; and furthermore for the same reasons as indicated in the office action mailed on 03/08/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /JESSEE R ROE/Primary Examiner, Art Unit 1759